Citation Nr: 0610646	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a left ankle or 
foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In part, the RO denied service 
connection for asthma, temporomandibular joint syndrome 
(TMJ), residuals of a cervical spine injury to include 
headaches and numbness of the right arm, a right shoulder 
disability, a bilateral knee disability, and a left ankle or 
foot disability.  During the course of the appeal, 
jurisdiction over the case was transferred to the RO in 
Roanoke, Virginia.

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Washington, DC.  The 
record was held open for 30 days to allow for the submission 
of additional evidence; however, no additional evidence was 
submitted within that time.

In August 2004, the Board granted service connection for 
residuals of a cervical spine injury to include headaches and 
numbness of the right arm, and remanded the remaining issues 
for further development.  Then, in a November 2005 rating 
decision, the RO granted service connection for asthma and 
TMJ.  Thus, the issues on appeal are as listed on the title 
page.


REMAND

The veteran contends, in essence, that she has disabilities 
of the right shoulder, both knees, and the left foot/ankle 
that were incurred in or aggravated by active service.  She 
generally asserts that her disabilities are due to playing 
softball and serving as PRT (Physical Readiness Test) 
coordinator throughout her military career of over 20 years.  
Specifically, she asserts that she first injured, and was 
treated for, her knee in 1984 while stationed in Edzell 
Scotland.  She also asserts that she first injured her left 
ankle in 1977 while stationed in Pensacola, Florida.

After review, the Board notes a September 2005 VA joints 
examination report.  In reviewing the claims file, the 
examiner noted several post-service medical records and a 
February 1995 report in the service medical records that 
contains a notation of right shoulder and right knee 
conditions secondary to softball.  He stated that review of 
the claims file did not reveal any in-service treatment of 
any right shoulder, bilateral knee, or left ankle or foot 
conditions other than right shoulder pain which appeared to 
be related to an accident involving her neck and that the 
right shoulder pain seemed related to her neck condition.  He 
also indicated that the only mention of any right shoulder, 
knee, and ankle conditions were in the records that he noted.

The Board acknowledges that the service medical records 
contain no reports of actual treatment for the veteran's 
right shoulder, knees, or left foot/ankle, apart from the 
motor vehicle accident referenced by the examiner.  The Board 
observes, however, that the veteran reported problems with 
her right shoulder and knees on numerous reports of medical 
history, beginning with one dated in April 1990.  
Furthermore, those reports reflect the veteran's statement 
that she injured the shoulder and knees playing softball and 
other sports.  In addition, an August 1990 report of the 
motor vehicle accident reflects that the veteran was bruised 
on both knees.  With respect to the left foot/ankle, the 
Board notes a January 1998 report of medical history that 
reflects the veteran's complaints of pain in the left foot 
along the outside of the sole.  

The Board notes the above VA examiner's statement that the 
only mention of right shoulder, knee, and ankle conditions 
were in the records that he noted.  Given the above, the 
Board observes that the examiner may not have reviewed all of 
the service medical records.  As the examiner's opinion was 
not based on a complete review of the veteran's claims file, 
the RO should obtain a new medical opinion regarding the 
etiology of the veteran's right shoulder, bilateral knee, and 
left foot/ankle disabilities.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for a 
right shoulder disability, entitlement to 
service connection for a bilateral knee 
disability, and entitlement to service 
connection for a left foot or ankle 
disability, the RO should send the veteran 
and his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  After all necessary evidentiary 
development has been completed, the 
veteran's claims file, to include a copy 
of this REMAND, is to be referred to the 
examiner who completed the September 2005 
VA joints examination.  Based on a review 
of the claims file, to include the service 
medical records in the manilla envelop 
(particularly the reports of medical 
history and medical examination), the 
examiner should state whether it is at 
least as likely as not that the veteran's 
current right shoulder disability, 
bilateral knee disability, and left foot 
or ankle disability are related to 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

If the examiner who completed the 
September 2005 VA joints examination 
report is not available, another physician 
with appropriate expertise may furnish the 
necessary review and opinion.

3.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for a right shoulder 
disability, entitlement to service 
connection for a bilateral knee 
disability, and entitlement to service 
connection for a left foot or ankle 
disability.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


